ORDER

PER CURIAM.
Appellant John Fotovich appeals from an order issued by the Labor and Industrial Relations Commission denying his application for unemployment benefits pursuant to § 288.050, RSMo 2000, based upon a finding that he had left his employment with Executive Beechcraft, Inc. voluntarily and without good cause attributable to his work or his employer. After a thorough review of the record, we conclude that the judgment is supported by substantial evidence, is not against the weight of the evidence, that no error of law appears, and that an opinion would have no precedential value.
Judgment affirmed. Rule 84.16(b).